Citation Nr: 0307012	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 26, 
2001, for the grant of a total disability rating due to 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran had verified active service from July 1970 to 
April 1972 with four years prior service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's claim for a total disability rating due to 
individual unemployability was received into the record on 
February 26, 2001.  

3.  The RO granted a total disability rating due to 
individual unemployability in a rating decision dated in 
November 2001 and assigned an effective date of February 26, 
2001.  




CONCLUSION OF LAW

The criteria for an effective date earlier than February 26, 
2001, for the award of a total rating due to individual 
unemployability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in June 1995 and November 2001; the 
statement of the case (SOC) dated in July 2002, which 
contains the provisions of the VCAA; and the letter dated in 
March 2001 notifying the veteran of the VCAA provisions, the 
RO provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claim.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA outpatient records, and employment 
records pertaining to the veteran's claim.  The veteran has 
not authorized VA to obtain any additional private evidence.  
The Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  

The Board notes that the veteran's representative has 
requested, pursuant to the VCAA, that the Board order further 
development to obtain a medical opinion regarding when the 
veteran first became unemployable because of his service-
connected disabilities.  The Board denies this request.  
There is no medical evidence or lay statements regarding the 
veteran's service-connected post-traumatic stress disorder 
(his only compensable service-connected disability) 
contemporaneously recorded during the year prior to his 
claim.  Thus, there is no evidence on which a favorable 
medical opinion could be based.  


Analysis

The veteran maintains that he is entitled to an earlier 
effective date than February 26, 2001, for the grant of a 
total disability rating due to individual unemployability.  
Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The Board notes initially that the veteran filed a claim for 
a total disability rating due to individual unemployability 
on November 18, 1994.  The RO denied the claim in a rating 
decision dated in June 1995.  The veteran did not file an 
appeal; thus, that rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  

On a review of the history of this claim, the Board notes 
that the veteran filed a new claim for individual 
unemployability on February 26, 2001.  The RO granted a total 
disability rating due to individual unemployability in a 
rating decision dated in November 2001 and assigned an 
effective date of February 26, 2001, the date the claim was 
received into the record.  The Board has determined that on a 
review of the recorded history, the veteran is not entitled 
to an effective date earlier than February 26, 2001, for the 
award of a total rating based on individual unemployability.  

There is no evidence that the veteran's service-connected 
disabilities alone first rendered him unemployable within the 
year prior to the date of receipt of the veteran's claim in 
February 2001.  Indeed, the first such evidence was in the 
March and April 2001 VA examinations.  

The Board recognizes the veteran's allegations that the 
effective date of the award of individual unemployability 
should date earlier than February 26, 2001.  As stated above, 
the veteran did file an earlier claim for individual 
unemployability in November 1994, but the RO denied the claim 
in the June 1995 rating decision.  Given that the veteran did 
not appeal that decision, that rating decision became final.  
Subsequently, the veteran refiled his claim on February 26, 
2001.  Prior to that date, there was no previous claim for 
the award of individual unemployability.  38 C.F.R. § 3.1(p).  
Essentially, the Board's review of the claims folder reveals 
no communication from the veteran or his private attorney at 
any time prior to February 26, 2001 that may be construed as 
a claim for entitlement to individual unemployability.  38 
C.F.R. § 3.155(a).  

In the absence of evidence that the veteran's service-
connected disabilities first rendered him unemployable during 
the year prior to February 26, 2001, the effective date 
cannot be earlier than the date of claim.  

Thus, the earliest possible effective date for the award of 
individual unemployability is the date of the claim, or as in 
this case, February 26, 2001.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).  Therefore, the veteran's claim for an 
earlier effective date than February 26, 2001, for the award 
of a total disability rating due to individual 
unemployability is denied.  



ORDER

Entitlement to an effective date earlier than February 26, 
2001, for the grant of a total disability rating due to 
individual unemployability is denied.  




_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

